This conviction was for manufacturing intoxicating liquors in violation of the State-wide prohibition statute, passed by the Fourth Called Session of the Thirty-fifth Legislature, found on page 37 of those Acts. The majority opinion of this court has held this law valid in Ex parte Davis, 86 Tex.Crim. Rep. and Ex parte Fulton, 86 Tex.Crim. Rep. recently decided. I gave my reasons for believing otherwise, which are of record. It is unnecessary for me to write further on that subject, and in obedience to the opinion of the majority the judgment herein will be affirmed.
Affirmed.